Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of the PCT application PCT/KR2017/008557 filed on 8/8/2017
Response to Amendment
Claims 4 and 16 are cancelled. Claims 1, 5-6, 8, 10-11, 13-14 and 18-19 are amended. Claims 1-3, 5-15 and 17-20 are presented for examination. 

Response to Arguments
Applicant’s arguments filed on 3/12/2021 have been reviewed. Following are the response: 

Claim Rejection under 35 U.S.C. § 102 
Applicant’s arguments filed on 3/12/2021 has been reviewed and are found to be persuasive. Examiner is reopening prosecution in light of applicant arguments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641) 


Regarding claim 1,Rajagopal teaches a  computer-implemented emotion-based call content providing method comprising: recognizing an emotion from call details during a call between a user and a counterpart ( extract the vocal cues  information, Para 0006-0007, 0071; vocal cues includes emotions, Para 0022, 0031) ; storing at least a portion of the call details (store communication, Para 0006-0007, 0041, Claim 15) ; and providing the at least a portion of the call details as first content related to the call based on the recognized  emotion ( identify the segments related to the vocal cues , Para 0006-0007, 00041, Claim 1) , wherein the recognizing comprises recognizing an emotion intensity for each section of the call ( vocal cue comprises vocal intensity, Claim 6) , and the providing comprises storing, as highlight content, the at least a portion of the call details of a specific section, among entire sections of the call, from which a specific emotion is recognized ( highlighting contextually the part of the segment based on the parameters received from the user, wherein parameter can be intensity  and emotion, Para 0007, 0024, 0031-0032, Claim 1) 
Rajagopal does not explicitly teaches storing specific emotion with the highest intensity
storing emotion correlated to their intensities, Para 0063, 0088, 0091- emotion correlation is preserved (stored), Para 0160) 
It would have been obvious having the teachings of Rajagopal to further include the teachings of Yan before effective filing date since the correlated emotion with its intensity gives the better representation of the feeling/emotions ( Para 0095, Yan) 
Regarding claim 2, Rajagopal as above in claim 1, teaches  wherein the recognizing comprises recognizing the emotion using at least one of a video and a voice exchanged between the user and the counterpart ( conferencing – video and audio session between participants, Para 0019, 0024)  

Regarding claim 3, Rajagopal as above in claim 1, teaches wherein the recognizing comprises recognizing the emotion about at least one of the user and the counterpart from the call details ( recognizing emotion of participants, Para 0022) 

Regarding claim 5, Rajagopal as above in claim 1, teaches  wherein the providing comprises providing the highlight content through an interface screen associated with the call ( highlighted template generation, Para 0042, fig 4-6)  

Regarding claim 15, Rajagopal as above in claim 14, teaches  wherein the at least one processor is configured to recognize the emotion about at least one of the user and the counterpart from the call details using at least one of a video and a voice exchanged between the user and the counterpart ( video and voice session, Para 0019)  


( computer readable medium, Para 0007) 
Regarding claim 14, arguments to claim 1, are applicable. In addition Rajagopal teaches A computer-implemented emotion-based call content providing system comprising: at least one processor configured to execute computer-readable instructions to perform the functions as in claim 1 ( system, Para 0006) 


Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641) and further in view Pettay  ( US Pat#  9601117) 


Regarding claim 6, Rajagopal modified by Yan as above in claim 1, teaches the concept of sending the documents ( Para 0041, sending the recorded media, Rajagopal) however does not explicitly teaches , wherein the providing comprises providing a function of sharing the highlight content with another user
However Pettay teaches wherein the providing comprises providing a function of sharing the highlight content with another user ( sharing the updated document with highlights etc with the selected person ., Col 4, line 55-67) 
It would have been obvious having the teachings of Rajagopal to further include the concept of Pettay before effective filing date to make the system more reliable for users to share( Col 4, line 35-40) 

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641)  and further in view of Kim ( KR 10-2007-0099786 [ English translation attached]) 


Regarding claim 7, Rajgopal modified by Yan does not explicitly teaches  selecting a representative emotion based on at least one of an emotion type and an intensity of the recognized emotion and providing second content corresponding to the representative emotion
However Kim teaches selecting a representative emotion based on at least one of an emotion type and an intensity of the recognized emotion and providing second content corresponding to the representative emotion( most strongly shows up emotion, Page 6)
It would have been obvious having the teachings of Rajagopal and Yan to further include the teachings of Kim before effective filing date so that the typical feeling of the call/event can be determined and presents it in a user friendly manner ( Page 7, Para 001-002, Kim) 

Regarding claim 8, Kim as above in claim 7, teaches , wherein the providing second content corresponding to the representative emotion comprises: selecting a first emotion corresponding to a highest appearance frequency or a highest emotion intensity as the representative emotion, or summing values of emotion  intensities for each emotion type and selecting a second emotion having a largest summed value as the representative emotion ( most strongly shows up emotions, Page 6) 

Regarding claim 9, Kim as above in claim 7, teaches  wherein the providing second content corresponding to the representative emotion comprises displaying an icon representing the representative emotion through an interface screen associated with the call ( icon or emoticon, Page 6, Page 7)   


Regarding claim 17, arguments to claim 7, are applicable
Regarding claim 18, arguments to claim 8, are applicable


s 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641)  and further in view of Sueyoshi ( US Pub: 20170330160) 


Regarding claim 10,  Rajagopal modified by Yan as above in claim 1, does not explicitly teaches  calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart, by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith
However Sueyoshi teaches calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart ( ranking the person based on emotion, Para 0133)  by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith (total emotional value of the target persons, 0131, 0141, 149)  
Rajagopal and Yan has a base concept of calculating emotions in the conversation, Sueyoshi teaches the concept of ranking for each object ( can be a human )  a emotion as their credibility and associate for the purpose of recommendation/advertisement, hence it would have been obvious to include the concept of Sueyoshi into  so that particular item can be recommended to the user based on emotional value [trust] ( Para 0002, 0099, Sueyoshi) 

Regarding claim 11, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart by summing  emotion intensities corresponding to an emotion among a plurality of emotions recognized with respect to the call ( emotion for each object, Para 0068; credibility of each object, Par 0144; 0153)



Regarding claim 19, arguments to claim 10, are applicable
Regarding claim 20, arguments to claim 11, are applicable
Conclusion
THIS IS A 2ND ACTION NON-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHA MISHRA/Primary Examiner, Art Unit 2674